Case 2:21-cv-14321-AMC Document 10 Entered on FLSD Docket 09/22/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

                           CASE NO. 21-14321-CIV-CANNON/Maynard

  DONOVAN ESSEN,

           Plaintiff,
  v.

  UNITED COLLECTION BUREAU, INC.,

           Defendant.
                                                                 /

                                      ORDER STAYING CASE

           THIS CAUSE is before the Court upon a sua sponte review of the record. To promote

  efficiency and conserve judicial resources, the Court determines that this case should be stayed

  pending the Eleventh Circuit’s resolution of the petition for rehearing in Hunstein v. Preferred

  Collection & Management Services, Inc., 19-14434 (11th Cir. 2021), which presents similar issues

  under the Fair Debt Collection Act as relevant here. See 15 U.S.C. § 1692c(b). Accordingly, it is

  hereby

           ORDERED AND ADJUDGED as follows:

       1. This matter is STAYED pending the Eleventh Circuit’s decision in Hunstein, as stated

           above.

       2. The Clerk shall CLOSE this case for administrative purposes only.

       3. Any scheduled hearings are CANCELED, any pending motions are DENIED AS MOOT,

           and all deadlines are TERMINATED.

       4. Within fourteen (14) days of the Eleventh Circuit’s decision in Hunstein, Plaintiff shall file

           a motion to reopen this matter, and separately, by that same deadline, the parties each shall

           file supplementary briefs not to exceed 15 double-spaced pages on the effect of Hunstein,
Case 2:21-cv-14321-AMC Document 10 Entered on FLSD Docket 09/22/2021 Page 2 of 2

                                                         CASE NO. 21-14321-CIV-CANNON/Maynard


           in any, in this case.

        5. If the above-styled action is resolved by way of mediation or a settlement, the parties shall

           promptly file a Joint Notice of Settlement.

           DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 22nd day of September

  2021.



                                                             _________________________________
                                                             AILEEN M. CANNON
                                                             UNITED STATES DISTRICT JUDGE

  cc:      Counsel of Record




                                                     2
